Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 1 of 29 PageID #: 1346



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

OPTIS WIRELESS TECHNOLOGY, LLC,                    § Civil Action No. 2:19-cv-66-JRG
et al.                                             §
                                                   §
               Plaintiffs,                         §
                                                   §
       v.                                          §
                                                   §
APPLE, INC.                                        §
                                                   §
               Defendant.
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §


            STIPULATED SUPPLEMENTAL PROTECTIVE ORDER BETWEEN
             NON-PARTY QUALCOMM INCORPORATED, PLAINTIFFS, AND
                               DEFENDANT

       WHEREAS, The Honorable Rodney Gilstrap, United States District Judge, entered a

Protective Order to protect Party and Non-party confidential business information in the above

referenced action on August 7, 2019 (“Protective Order”); and

       WHEREAS, Optis Wireless Technology, LLC, Optis Cellular Technology, LLC, Unwired

Planet, LLC, Unwired Planet International Limited, and PanOptis Patent Management, LLC

(“Plaintiffs”); Apple, Inc. (“Defendant”) (together, hereinafter referred to as “the Parties”); and

Qualcomm Incorporated (“QUALCOMM”), a non-party to this action, may produce confidential

source code, schematics, and other documents in this action that include or incorporate

CONFIDENTIAL INFORMATION belonging to QUALCOMM (“QUALCOMM Confidential
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 2 of 29 PageID #: 1347




Information”); and

       WHEREAS the Parties and Non-Party QUALCOMM have agreed to provisions in

addition to those contained in the Protective Order to protect against misuse or disclosure of such

QUALCOMM Confidential Information;

       WHEREFORE, IT IS HEREBY ORDERED that source code, schematics, or documents

that incorporate QUALCOMM Confidential Information produced in connection with the

above-captioned matters that are designated as “QUALCOMM – OUTSIDE ATTORNEYS’

EYES ONLY” and “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –
CONFIDENTIAL SOURCE CODE” shall be subject to the following restrictions:

I.     DEFINITIONS

       1.      “QUALCOMM MATERIAL”: Confidential information (regardless of how

generated, stored, or maintained) or tangible things that include or incorporate Non-Party

QUALCOMM Confidential Information, that Non-Party QUALCOMM (i) would not normally

reveal to third parties except in confidence, or has undertaken with others to maintain in

confidence, (ii) believes in good faith is significantly sensitive, or (iii) protected by a right to

privacy under federal or state law, or any other applicable privilege or right related to

confidentiality or privacy. QUALCOMM MATERIAL includes all information, documents,

source code, schematics, testimony, and things produced, served, or otherwise provided in this

action by any Party or by Non-Party QUALCOMM, that include or incorporate QUALCOMM

Confidential Information.
       2.      “QUALCOMM          –   OUTSIDE       ATTORNEYS’        EYES     ONLY”      material:

information, documents, and things that include or incorporate QUALCOMM MATERIAL.

       3.      “Source Code”: includes human-readable programming language text that defines

software, firmware, (collectively, “software Source Code”) and integrated circuits (“hardware

Source Code”). Text files containing Source Code shall hereinafter be referred to as “Source Code

files.” Software Source Code files shall include, but are not limited to, files containing Source

Code in “C,” “C++,” BREW, Java ME, J2ME, assembler, digital signal processor (DSP)
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 3 of 29 PageID #: 1348




programming languages, and other human readable text programming languages. Software

Source Code files further include “.include files,” “make” files, “link” files, and other

human-readable text files used in the generation and/or building of software directly executed on a

microprocessor, micro-controller, or DSP. Hardware Source Code files include, but are not

limited to, files containing Source Code in VHDL, Verilog, and other Hardware Description

Language (“HDL”) formats, including but not limited to, Register Transfer Level (“RTL”)

descriptions.

       4.       “Chip-Level Schematics”: means symbolic representations of analog electric or
electronic circuits from which the physical structure of a chip is directly derived.

       5.       “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL

SOURCE CODE” Material:            QUALCOMM MATERIAL that includes Source Code and

Chip-Level Schematics that constitute proprietary technical or commercially sensitive competitive

information that Non-Party QUALCOMM maintains as highly confidential in its business, the

disclosure of which is likely to cause harm to the competitive position of Non-Party

QUALCOMM. This includes Source Code and Chip-Level Schematics in the Producing Party’s

possession, custody, or control, and made available for inspection by the Producing Party.

       6.       “Designated QUALCOMM Material”: material that is designated “QUALCOMM

– OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM – OUTSIDE ATTORNEYS’

EYES ONLY – CONFIDENTIAL SOURCE CODE” under this Supplemental Protective Order.

       7.       “Designated Source Code Material”: material that is designated “QUALCOMM –
OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” under this

Supplemental Protective Order.

       8.       “Personnel Retained by a Receiving Party in this Action” means any consultants,

experts, or outside counsel (including their support staff) that have been and continue to be

retained by a Receiving Party in this action. For the sake of clarity, any person who was retained

by a Receiving Party in this action will no longer fall under this definition if that person ceases to

be retained by a Receiving Party in this action.
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 4 of 29 PageID #: 1349




       9.      “Party” means any Party to the above-captioned action, including all of its officers,

directors, employees, consultants, retained experts, and all support staff thereof.

       10.     “Producing Party” means a party or non-party that discloses or produces

Designated QUALCOMM Material in the above-captioned actions.

       11.     “Receiving Party” a Party that receives Designated QUALCOMM Material from a

Producing Party in the above-captioned actions.

       12.     “Authorized     Reviewer(s)”     shall   mean    persons    authorized    to   review

“QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” and “QUALCOMM – OUTSIDE
ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” material in accordance with

this Supplemental Protective Order and the Protective Order.

       13.     “Counsel of Record”: (i) Outside Counsel who appears on the pleadings, or has

entered an appearance in this action, as counsel for a Party, and (ii) partners, principals, counsel,

associates, employees, and contract attorneys of such Outside Counsel to whom it is reasonably

necessary to disclose the information for this litigation, including supporting personnel employed

by the attorneys, such as paralegals, legal translators, legal secretaries, legal clerks and shorthand

reporters.

       14.     “Outside Consultant”: a person with specialized knowledge or experience in a

matter pertinent to the litigation who has been retained by Counsel of Record to serve as an expert

witness or a litigation consultant in this action (including any necessary support personnel of such

person to whom disclosure is reasonably necessary for this litigation), and who is not a current
employee of a Party, of a competitor of a Party, or of Non-Party QUALCOMM, and who, at the

time of retention, is not anticipated to become an employee of, or a non-litigation consultant of: 1)

a Party, 2) a competitor of a Party, 3) a competitor of Non-Party QUALCOMM, or of 4) Non-Party

QUALCOMM.

       15.     “Professional Vendors”: persons or entities that provide litigation support services

(e.g., photocopying; videotaping; translating; designing and preparing exhibits, graphics, or

demonstrations; organizing, storing, retrieving data in any form or medium; etc.) and their
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 5 of 29 PageID #: 1350




employees and subcontractors who have been retained or directed by Counsel of Record in this

action, and who are not current employees of a Party, a competitor of a Party, or of Non-Party

QUALCOMM, and who, at the time of retention, are not anticipated to become employees of: 1) a

Party, 2) a competitor of a Party, 3) a competitor of Non-Party QUALCOMM, or 4) Non-Party

QUALCOMM. This definition includes ESI vendors, and professional jury or trial consultants

retained in connection with this litigation to assist a Party, Counsel of Record, or any Outside

Consultant in their work. Professional vendors do not include consultants who fall within the

definition of Outside Consultant.
II.    RELATIONSHIP TO PROTECTIVE ORDER

       16.     This Supplemental Protective Order shall not diminish any existing restriction with

respect to Designated QUALCOMM Material. The Parties and QUALCOMM acknowledge and

agree that this Supplemental Protective Order is a supplement to the Protective Order entered in

this action on August 7, 2019 in the United States District Court, For the Eastern District of Texas,

Marshall Division, in this action. The Protective Order applies to all material designated pursuant

to this Supplemental Protective Order. To the extent that there is any confusion or conflict

between protective orders with respect to Designated QUALCOMM Material, then this

Supplemental Protective Order governs.

       17.     In addition to the restrictions outlined in this Supplemental Protective Order,

material designated as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

CONFIDENTIAL SOURCE CODE” shall be subject to obligations with respect to
“CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY- SOURCE CODE” materials

outlined in the Protective Order.

       18.     In addition to the restrictions outlined in this Supplemental Protective Order,

material designated as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” shall be

subject to obligations with respect to “CONFIDENTIAL - ATTORNEYS’ EYES ONLY”

material outlined in the Protective Order.
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 6 of 29 PageID #: 1351




III.   SCOPE

       19.     The protections conferred by this Supplemental Protective Order cover not only

Designated QUALCOMM Material (as defined above), but also any information copied or

extracted therefrom, as well as all copies, excerpts, summaries, or compilations thereof. Nothing

herein shall alter or change in any way the discovery provisions of the Federal Rules of Civil

Procedure or any applicable local rules or General Orders. Identification of any individual

pursuant to this Supplemental Protective Order does not make that individual available for

deposition, or any other form of discovery outside of the restrictions and procedures of the Federal
Rules of Civil Procedure or any applicable rules or General Orders.

       20.     This Supplemental Protective Order shall not prevent a disclosure to which

Non-Party QUALCOMM consents in writing before that disclosure takes place.

       21.     This Supplemental Protective Order shall apply to all Designated QUALCOMM

Material that is produced or provided for inspection in this action, including all Designated

QUALCOMM Material that is in the possession, custody or control of QUALCOMM or any Party

in these actions, or that is otherwise relevant to these actions.

IV.    ACCESS TO DESIGNATED QUALCOMM MATERIAL

       22.     Access to “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” Material:

Unless otherwise ordered by the Court or permitted in writing by Non-Party QUALCOMM, a

Receiving Party may disclose any information, document or thing designated “QUALCOMM –

OUTSIDE ATTORNEYS’ EYES ONLY” only to:
               a.      Persons who appear on the face of Designated QUALCOMM Material as

                       an author, addressee or recipient thereof, or persons who have been

                       designated under FRCP 30(b)(6) to provide testimony on behalf of a

                       Producing Party;

               b.      Counsel of Record;

               c.      Outside Consultants of the Receiving Party to whom disclosure is

                       reasonably necessary for this litigation, and who have, after the date of this
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 7 of 29 PageID #: 1352




                 Supplemental Protective Order, signed the “Acknowledgement And

                 Agreement To Be Bound By Supplemental Protective Order Governing

                 Confidential Information of Non-Party Qualcomm In This Case” attached

                 hereto as Exhibit A, and the “Certification Of Consultant Re Supplemental

                 Protective Order Governing Confidential Information of Non-Party

                 Qualcomm In This Case,” attached hereto as Exhibit B;

            d.   Any designated arbitrator or mediator who is assigned to hear this matter, or

                 who has been selected by the Parties, and his or her staff; who have, after
                 the   date   of   this   Supplemental    Protective   Order,    signed   the

                 “Acknowledgement And Agreement To Be Bound By Supplemental

                 Protective Order Governing Confidential Information of Non-Party

                 Qualcomm In This Case” attached hereto as Exhibit A, and the

                 “Certification Of Consultant Re Supplemental Protective Order Governing

                 Confidential Information of Non-Party Qualcomm In This Case,” attached

                 hereto as Exhibit B, as well as any arbitrator’s or mediator’s staff who have

                 also signed Exhibits A and B;

            e.   Court reporters and videographers employed in connection with this action;

                 and

            f.   Professional Vendors to whom disclosure is reasonably necessary for this

                 action, and a representative of which has signed the “Acknowledgement
                 And Agreement To Be Bound By Supplemental Protective Order

                 Governing Confidential Information of Non-Party Qualcomm In This

                 Case” attached hereto as Exhibit A, subject to the following exception:

                 Designated QUALCOMM Material shall not be disclosed to mock jurors

                 without Non-Party QUALCOMM’s express written consent;

            g.   The Court, its personnel and the jury.
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 8 of 29 PageID #: 1353




      23.   Access to “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

CONFIDENTIAL SOURCE CODE” Material:             Unless otherwise ordered by the Court or

permitted in writing by Non-Party QUALCOMM, a Receiving Party may disclose any

information, document, or thing designated “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

ONLY – CONFIDENTIAL SOURCE CODE” only to:

            a.    Persons who appear on the face of Designated QUALCOMM Material as

                  an author, addressee or recipient thereof, or persons who have been

                  designated under FRCP 30(b)(6) to provide testimony of behalf of a
                  Producing Party or Qualcomm regarding the same;

            b.    Counsel of Record;

            c.    Outside Consultants of the Receiving Party to whom disclosure is

                  reasonably necessary for this litigation, and who have, after the date of this

                  Supplemental Protective Order, signed the “Acknowledgement And

                  Agreement To Be Bound By Supplemental Protective Order Governing

                  Confidential Information of Non-Party Qualcomm In This Case” attached

                  hereto as Exhibit A, and the “Certification Of Consultant Re Supplemental

                  Protective Order Governing Confidential Information of Non-Party

                  Qualcomm In This Case,” attached hereto as Exhibit B;

            d.    Any designated arbitrator or mediator who is assigned to hear this matter, or

                  who has been selected by the Parties, and his or her staff; who have, after
                  the   date   of   this   Supplemental     Protective   Order,    signed   the

                  “Acknowledgement And Agreement To Be Bound By Supplemental

                  Protective Order Governing Confidential Information of Non-Party

                  Qualcomm In This Case” attached hereto as Exhibit A, and the

                  “Certification Of Consultant Re Supplemental Protective Order Governing

                  Confidential Information of Non-Party Qualcomm In This Case,” attached

                  hereto as Exhibit B, as well as any arbitrator’s or mediator’s staff who have
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 9 of 29 PageID #: 1354




                      also signed Exhibits A and B, provided, however, that before such

                      disclosure, QUALCOMM is provided notice including: (a) the individual’s

                      name and business title; (b) business address; (c) business or professions;

                      and (d) the individual’s CV. QUALCOMM shall have five (5) business

                      days from receipt of the notice to object in writing to such disclosure (plus

                      three (3) extra days if notice is given other than by hand delivery, e-mail

                      delivery or facsimile transmission). After the expiration of the 5 business

                      days (plus 3 days, if appropriate) period, if no objection has been asserted,
                      then “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

                      CONFIDENTIAL SOURCE CODE” materials may be disclosed pursuant

                      to the terms of this Supplemental Protective Order;

               e.     Court reporters and videographers employed in connection with this action,

                      subject to the provisions provided in subparagraph 32(g) herein;

               f.     Professional Vendors to whom disclosure is reasonably necessary for this

                      action, and a representative of which has signed the “Acknowledgement

                      And Agreement To Be Bound By Supplemental Protective Order

                      Governing Confidential Information of Non-Party Qualcomm In This

                      Case” attached hereto as Exhibit A, subject to the following exception:

                      Designated QUALCOMM Material shall not be disclosed to mock jurors

                      without Non-Party QUALCOMM’s express written consent; and
               g.     The Court, its personnel and the jury.

       24.     Notwithstanding the Protective Order, unless otherwise ordered or agreed in

writing by Non-Party QUALCOMM, Designated QUALCOMM Material may not be disclosed to

employees of a Receiving Party, including its in-house attorneys and support staff.

       25.     Notwithstanding the Protective Order, unless otherwise ordered or agreed in

writing by Non-Party QUALCOMM, Designated QUALCOMM Material may not be disclosed to

mock jurors.
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 10 of 29 PageID #: 1355




       26.     The Parties acknowledge that Designated QUALCOMM Material also may be

subject to the US government export control and economic sanctions laws (“Export Controlled

Information”), including the Export Administration Regulations (“EAR”, 15 CFR 730 et seq.,

http://www.bis.doc.gov/ ) administered by the Department of Commerce, Bureau of Industry and

Security,    and   the   Foreign   Asset    Control   Regulations    (31    CFR    500    et   seq.,

http://www.treas.gov/offices/enforcement/ofac/) administered by the Department of Treasury,

Office of Foreign Assets Control (“OFAC”). Receiving Parties may not directly or indirectly

export, re-export, transfer or release (collectively, “Export”) any Designated QUALCOMM

Material to any destination, person, entity or end use prohibited or restricted under US law without

prior US government authorization to the extent required by regulation. The US government

maintains embargoes and sanctions against the countries listed in Country Groups E:1/2 of the

EAR (Supplement 1 to part 740). Export Controlled Information disclosed in this action will be

used only for the purposes of this action. Outside Counsel or other individuals authorized to

receive Export Controlled Information will not disclose, export, or transfer, in any manner, Export

Controlled Information to any foreign person except as permitted by U.S. law, and will not

transport any such document outside of U.S. territory, without prior written approval of the Bureau

of Industry and Security or other appropriate U.S. government department or agency, except as

permitted by U.S. law.

       27.     Receiving Party may host “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

ONLY” Material only on either 1) any system inside the firewall of a law firm representing the

Receiving Party, or 2) inside the system of a professional ESI Vendor retained by Counsel of

Record of the Receiving Party. “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY”

Material also cannot be sent or transmitted to any person, location, or vendor outside of the United

States except to Counsel of Record and Outside Consultants designated pursuant to subparagraphs

22(c) and 23(c) above. To the extent that any “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

ONLY” Material is transmitted from or to authorized recipients outside of the Receiving Party’s

Outside Counsel’s office, or outside of the ESI Vendor’s system, the transmission shall be by hand
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 11 of 29 PageID #: 1356




(and encrypted if in electronic format), by a secure transport carrier (e.g., Federal Express), or by

secure electronic means, such as email using an encrypted password protected container (other

than Trucrypt), or download via secure FTP. “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

ONLY – CONFIDENTIAL SOURCE CODE” may not be transmitted by electronic means;

however, this should not be understood to prohibit the electronic transmittal of testifying experts’

expert reports or drafts, court filings, and trial demonstratives, thereof that may refer to

QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE,

subject to the limitations set forth in Section 32(g) herein, and as long as such electronic
transmittal is by secure electronic means, such as email using an encrypted password protected

container (other than Trucrypt), or download via secure FTP.              Court filings containing

QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY and QUALCOMM – OUTSIDE

ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE may be submitted via the

Court’s ECF filing system subject to the limitations set forth in Section 32(g) herein.

        28.    Each person to whom Designated QUALCOMM Material may be disclosed, and

who is required to sign the “Acknowledgement And Agreement To Be Bound By Supplemental

Protective Order Governing Confidential Information of Non-Party Qualcomm In This Case”

attached hereto as Exhibit A and, if applicable, the “Certification Of Consultant Re Supplemental

Protective Order Governing Confidential Information of Non-Party Qualcomm In This Case,”

attached hereto as Exhibit B, shall do so, prior to the time such Designated QUALCOMM Material

is disclosed to him or her. Counsel for the Receiving Party who makes any disclosure of
Designated QUALCOMM Material shall retain each original executed certificate and, upon

written request, shall provide copies to counsel for Non-Party QUALCOMM at the termination of

this action.

        29.    Absent written permission from Non-Party QUALCOMM, persons not permitted

access to Designated QUALCOMM Material under the terms of this Supplemental Protective

Order shall not be present at depositions while Designated QUALCOMM Material is discussed or

otherwise disclosed. Pre-trial and trial proceedings shall be conducted in a manner, subject to the
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 12 of 29 PageID #: 1357




supervision of the Court, to protect Designated QUALCOMM Material from disclosure to persons

not authorized to have access to such Designated QUALCOMM Material. Any Party intending to

disclose or discuss Designated QUALCOMM Material at pretrial or trial proceedings must give

advance notice to the Producing Party to assure the implementation of the terms of this

Supplemental Protective Order.

V.      ACCESS BY OUTSIDE CONSULTANTS

        30.     Notice.    If a Receiving Party wishes to disclose Designated QUALCOMM

Material to any Outside Consultant, Receiving Party must, prior to the Outside Consultant being
granted access to any Designated QUALCOMM Material, provide notice to counsel for Non-Party

QUALCOMM, which notice shall include: (a) the individual’s name and business title; (b)

country of citizenship; (c) business address; (d) business or profession; (e) the individual’s CV; (f)

any previous or current relationship (personal or professional) with Non-Party QUALCOMM or

any of the Parties to this action; (g) a list of other cases in which the individual has testified (at trial

or deposition) within the last six years; (h) a list of all companies with which the individual has

consulted or by which the individual has been employed within the last four years, the dates of the

consultancy or employment, a brief description of the subject matter of the consultancy or

employment, and (i) copies of the “Acknowledgement and Agreement To Be Bound By

Supplemental Protective Order Governing Confidential Information of Non-Party Qualcomm In

This Case,” attached as Exhibit A, and the “Certification Of Consultant Re Supplemental

Protective Order Governing Confidential Information of Non-Party Qualcomm In This Case,”
attached hereto as Exhibit B, that have both been signed by that Outside Consultant.

        31.     Objections. With respect to Outside Consultants that have not been previously

disclosed to Non-Party QUALCOMM, Non-Party QUALCOMM shall have five (5) business

days, starting from the first business day following the date upon which Receiving Party provides

the notice and all information required by paragraph 30 to the Producing Party, to object for good

cause in writing to such disclosure (plus three (3) extra days if notice is given in any manner other

than by hand delivery, e-mail delivery or facsimile transmission). After the expiration of the 5
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 13 of 29 PageID #: 1358




business days (plus 3-days, if appropriate) period, if no objection for good cause has been asserted

by Non-Party QUALCOMM, then Designated QUALCOMM Material may be disclosed to the

Outside Consultant pursuant to the terms of this Supplemental Protective Order. Any objection by

Non-Party QUALCOMM must be made for good cause, and must set forth in detail the grounds on

which it is based. Should Receiving Party disagree with the basis for the objection(s), Receiving

Party must first attempt to resolve the objection(s) informally with Non-Party QUALCOMM. If

the informal efforts do not resolve the dispute within five (5) business days from the date upon

which Receiving Party was first notified of any objection for good cause by Non-Party

QUALCOMM, Receiving Party may file a motion requesting that the objection(s) be quashed

after that five (5) day period has passed. Non-Party Qualcomm shall have the burden of proof by a

preponderance of the evidence on the issue of the sufficiency of the objection(s). Pending a ruling

by the Court upon any such objection(s), or the subsequent resolution of the objection for good

cause by Receiving Party and Non-Party QUALCOMM, the discovery material shall not be

disclosed to the person objected to by Non-Party QUALCOMM.

VI.    PRODUCTION OF QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

CONFIDENTIAL SOURCE CODE MATERIAL

       32.     Non-Party QUALCOMM’s Source Code and Chip-Level Schematics:

               a.      To the extent that a Producing Party makes Non-Party QUALCOMM’s

                       Source Code or Chip-Level Schematics available for inspection:

                              (i) The Producing Party shall make all relevant and properly

                       requested Non-Party QUALCOMM Source Code available electronically

                       and in text searchable form (1) if produced by Non-Party QUALCOMM, in

                       a separate room at a secure facility selected by Non-Party QUALCOMM or

                       (2) if produced by Defendant, at the offices of Counsel of Record for the

                       producing Defendant or at a secure facility approved by QUALCOMM.

                       The Producing Party shall make the Source Code available for inspection

                       on a stand-alone, non-networked personal computer running a reasonably
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 14 of 29 PageID #: 1359




                  current version of the Microsoft Windows operating system (“Source Code

                  Computer”). Alternatively, solely at the option of the Producing Party, the

                  Producing Party may make such source code available on a Source Code

                  Computer that is networked, in a configuration deemed secure by

                  Non-Party QUALCOMM. The Source Code Computer shall be configured

                  to permit review of the Source Code through a password-protected account

                  having read-only access. To facilitate review of the Source Code at the

                  secure facility, the Receiving Party may use appropriate tool software on

                  the Source Code Computer, which shall be installed by the Producing Party,

                  including at least one text editor like Visual Slick Edit that is capable of

                  printing out Source Code with page and/or line numbers, a source code

                  comparison tool like Winmerge, and at least one multi-text file text search

                  tool such as “grep.” Should it be necessary, other mutually agreed upon

                  tools may be used. Licensed copies of other mutually agreed upon tool

                  software shall be installed on the Source Code Computer by the Producing

                  Party and paid for by the Receiving Party.

                  (ii) The Producing Party shall make all relevant and properly requested

                  Chip-Level Schematics available for inspection electronically on the

                  Source Code Computer in a secure room at a secure facility selected by

                  Non-Party QUALCOMM.           The Producing Party shall ensure that the

                  Source Code Computer includes software sufficient to allow a user to view

                  such electronic Chip-Level Schematics.

            b.    The Producing Party shall provide access to the Source Code Computer

                  during the normal operating hours of the secure facility.

            c.    The Source Code Computer shall be equipped to allow printing of the

                  Source Code and Chip-Level Schematics made available for inspection by

                  the Producing Party. Copies of Source Code and Chip-Level Schematics
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 15 of 29 PageID #: 1360




                  shall only be made on watermarked pre-Bates numbered paper, which shall

                  be provided by the Producing Party. Under no circumstances are original

                  printouts of the Source Code or Chip-Level Schematics to be made except

                  for directly onto the watermarked and numbered sides of the paper provided

                  by the Producing Party. Additionally, the Receiving Party may not print

                  any continuous block of source code that results in more than 50

                  consecutive printed pages, except that Authorized Reviewer(s) may request

                  the printing of a continuous block of more than 50 pages, which request
                  shall not be unreasonably denied by the Producing Party. Counsel for the

                  Producing Party will keep the original printouts, and shall provide copies of

                  such original printouts to counsel for the Receiving Party within seven (7)

                  days of (1) any request by the Receiving Party, or (2) otherwise being

                  notified that such original printouts have been made or designated. Counsel

                  of Record for the Receiving Party may request up to 10 copies of each

                  original printout of Source Code or Chip-Level Schematics. No more than

                  10% or 500 pages of the total Source Code (not including copies of original

                  printouts) whichever is greater, for any software release (or in the case of

                  hardware Source Code, for any hardware product), no more than 500 pages

                  of Chip-Level Schematics, and no continuous blocks of Source Code or

                  Chip-Level Schematics that exceed 50 pages, may be in printed form at any
                  one time, without the express written consent of Non-Party QUALCOMM,

                  which shall not be unreasonably denied. All printed Source Code and

                  Chip-Level Schematics shall be logged by Receiving Party’s Counsel of

                  Record and/or other Personnel Retained by a Receiving Party in this action

                  as noted in subparagraph 32 (i) below. No additional electronic copies of

                  the Source Code or Chip-Level Schematics shall be provided by the

                  Producing Party.     Hard copies of the Source Code or Chip-Level
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 16 of 29 PageID #: 1361




                  Schematics also may not be converted into an electronic document, and

                  may not be scanned using optical character recognition (“OCR”)

                  technology. Only printouts of Source Code and Chip-Level Schematics

                  may be made, and such printouts must include (1) directory path

                  information and filenames from which the Source Code and Chip-Level

                  Schematics came and (2) line numbers. The Producing Party may refuse to

                  provide copies of Source Code and Chip-Level Schematics printouts that

                  fail to comply with this section.

            d.    Authorized Reviewer(s) in this action shall not print Source Code or

                  Chip-Level Schematics which have not been reviewed on the Source Code

                  Computer, or in order to review the Source Code or Chip-Level Schematics

                  elsewhere in the first instance, i.e., as an alternative to reviewing that

                  Source Code or Chip-Level Schematics electronically on the Source Code

                  Computer, as the Parties and QUALCOMM acknowledge and agree that

                  the purpose of the protections herein would be frustrated by such actions.

            e.    Authorized Reviewer(s) are prohibited from bringing outside electronic

                  devices, including but not limited to laptops, floppy drives, zip drives, or

                  other hardware into the secure room. Nor shall any cellular telephones,

                  personal digital assistants (PDAs), Blackberries, cameras, voice recorders,

                  Dictaphones, external or portable telephone jacks or other outside

                  electronic devices be permitted inside the secure room, except for medical

                  devices, implants, or equipment reasonably necessary for any legitimate

                  medical reason.

            f.    If any Authorized Reviewer(s) reviewing Non-Party QUALCOMM’s

                  Source Code or Chip-Level Schematics seeks to take notes, all such notes

                  will be taken on bound (spiral or other type of permanently bound)

                  notebooks.
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 17 of 29 PageID #: 1362




            g.    A Receiving Party may make copies of excerpts of no more than 5

                  continuous lines of Designated Source Code Material for the sole purpose

                  of providing these excerpts in a pleading, exhibit, demonstrative, expert

                  report, discovery document, or other Court document filed with the Court

                  under seal in accordance with the Court’s rules, procedures and orders (or

                  drafts thereof) and should designate each such document QUALCOMM

                  -OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE

                  CODE, except that the Receiving Party may request to make copies of

                  excerpts of more than 5 continuous lines of Designated Source Code

                  Material for such purpose, which request shall not be unreasonably denied

                  by QUALCOMM. Except as approved by QUALCOMM, longer excerpts

                  shall not be copied for use in court documents but shall be referred to by

                  citation to production page numbers and lines. A Receiving Party shall

                  provide notice to QUALCOMM or its counsel for each occasion on which it

                  submits portions of Designated Source Code Material in a pleading or other

                  Court document. In the event copies of Source Code or Chip-Level

                  Schematic printouts are used as exhibits in a deposition, printouts shall not

                  be provided to the court reporter, and the further copies of the original

                  QUALCOMM Source Code or Chip-Level Schematics printouts made for

                  the deposition or trial shall be destroyed at the conclusion of the deposition

                  or trial.    The original copies of deposition exhibits designated

                  “QUALCOMM          –   OUTSIDE       ATTORNEYS’          EYES     ONLY      –

                  CONFIDENTIAL SOURCE CODE” will be maintained by the deposing

                  party under the terms set forth in this Supplemental Protective Order.

            h.    In addition to other reasonable steps to maintain the security and

                  confidentiality of Non-Party QUALCOMM’s Source Code and Chip-Level

                  Schematics, printed copies of the Designated Source Code Material
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 18 of 29 PageID #: 1363




                       maintained by the Receiving Party must be kept in a locked storage

                       container when not being actively reviewed or otherwise being transferred

                       as permitted by the Protective Order and/or this Supplemental Protective

                       Order.

               i.      The Receiving Party’s Counsel of Record shall keep log(s) recording the

                       identity of each individual to whom each hard copy of each Producing

                       Party’s QUALCOMM Source Code or Chip-Level Schematics is provided

                       and when it was provided to that person in the first instance, and within

                       thirty (30) days after the issuance of a final, non-appealable decision

                       resolving all issues in this action, the Receiving Party must serve upon

                       Non-Party QUALCOMM the log. In addition, any Outside Consultants of

                       the Receiving Party to whom the paper copies of the QUALCOMM Source

                       Code or Chip-Level Schematics were provided must certify in writing that

                       all copies of the QUALCOMM Source Code or Chip-Level Schematics

                       were destroyed or returned to the counsel who provided them the

                       information and that they will make no use of the Source Code or

                       Chip-Level Schematics, or of any knowledge gained from the source code

                       in any future endeavor.

VII.   PROCEDURE FOR DESIGNATING MATERIALS

       33.     Subject to the limitations set forth in the Protective Order and in this Supplemental

Protective Order, any Party or Non-Party QUALCOMM may: designate as “QUALCOMM –

OUTSIDE ATTORNEYS’ EYES ONLY” or information that it believes, in good faith, meets the

definition set forth in paragraph 2 above; and designate as “QUALCOMM – OUTSIDE

ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” information that it believes,

in good faith, meets the definition set forth in paragraph 5 above.

       34.     Except as provided above in paragraph 32 with respect to “QUALCOMM –

OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” Material, any
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 19 of 29 PageID #: 1364




material, including (including physical objects) made available by Non-Party QUALCOMM for

initial inspection by counsel for the Receiving Party prior to producing copies of selected items

shall initially be considered, as a whole, to constitute “QUALCOMM – OUTSIDE

ATTORNEYS’ EYES ONLY” information, and shall be subject to this Order. Thereafter,

Non-Party QUALCOMM shall have seven (7) calendar days from the inspection to review and

designate the appropriate documents as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

ONLY” prior to furnishing copies to the Receiving Party.

       35.    Designation in conformity with the Protective Order and this Supplemental

Protective Order shall be made as follows:

              a.      For information in documentary (including “electronically stored
                      information”) form (apart from transcripts of depositions or other pretrial or

                      trial proceedings):     the Designating Party shall affix the legend

                      “QUALCOMM          –   OUTSIDE       ATTORNEYS’ EYES            ONLY” or

                      “QUALCOMM          –   OUTSIDE       ATTORNEYS’          EYES     ONLY      –

                      CONFIDENTIAL SOURCE CODE” conspicuously on each page that

                      contains Protected Material.

                             A party or non-party that makes original documents or materials

                      available for inspection need not designate them for protection until after

                      the Receiving Party has indicated which material it would like copied or

                      produced. Before and during the inspection, all material made available for

                      inspection shall be deemed “QUALCOMM – OUTSIDE ATTORNEYS’

                      EYES ONLY.” After the Receiving Party has identified the documents it

                      wants copied and produced, the Producing Party must determine which

                      documents, or portions thereof, qualify for protection under this Order and,

                      before producing the specified documents, the Producing Party must affix

                      the appropriate legend to each page that contains Designated

                      QUALCOMM Material.
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 20 of 29 PageID #: 1365




            b.    For Testimony Given in Deposition:         For deposition transcripts, the

                  Designating Party shall specify any portions of the testimony that it wishes

                  to designate, by line and page number, no later than 20 business days after

                  the final transcript of the deposition has been received. The Party or

                  Non-Party may identify the entirety of the transcript as “QUALCOMM –

                  OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM – OUTSIDE

                  ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE,” but

                  all deposition transcripts not designated during the deposition will

                  nonetheless be treated as “QUALCOMM – OUTSIDE ATTORNEYS’

                  EYES ONLY” or “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

                  ONLY – CONFIDENTIAL SOURCE CODE,” until the time within which

                  it may be appropriately designated as provided for herein has passed. Any

                  Protected Material that is used in the taking of a deposition shall remain

                  subject to the provisions of this Supplemental Protective Order and the

                  Protective Order in these actions, along with the transcript pages of the

                  deposition testimony dealing with such Protected Material. In such cases

                  the court reporter shall be informed of this Supplemental Protective Order

                  and shall be required to operate in a manner consistent with this

                  Supplemental Protective Order. Transcript pages containing Designated

                  Material must be separately bound by the court reporter, who must affix to

                  the top of each such page the legend “QUALCOMM – OUTSIDE

                  ATTORNEYS’ EYES ONLY” and/or “QUALCOMM – OUTSIDE

                  ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE.” An

                  encrypted, password protected copy of deposition transcripts containing

                  Designated Qualcomm Material made pursuant to this paragraph may be

                  hosted electronically by the Receiving Party on any system inside the

                  firewall of a law firm representing the Receiving Party, however, all other
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 21 of 29 PageID #: 1366




                      restrictions in this Supplemental Protective Order pertaining to Designated

                      Source Code Material apply. In the event the deposition is videotaped, the

                      original and all copies of the videotape shall be marked by the video

                      technician to indicate that the contents of the videotape are subject to this

                      Supplemental Protective Order and the Protective Order, substantially

                      along the lines of “This videotape contains confidential or outside counsel

                      eyes only confidential testimony used in this case and is not to be viewed or

                      the contents thereof to be displayed or revealed except pursuant to the terms

                      of the operative protective orders in this matter or pursuant to written

                      stipulation of the parties.” Counsel for any Designating Party shall have the

                      right to exclude from oral depositions, other than the deponent, deponent’s

                      counsel, and the reporter and videographer (if any), any person who is not

                      authorized by the Protective Orders in this action to receive or access

                      Protected Material based on the designation of such Protected Material.

              c.      For information produced in some form other than documentary, and for
                      any other tangible items, the Designating Party shall affix, in a prominent

                      place on the exterior of the medium, container or containers in which the

                      information or item is stored, the appropriate legend.

              d.      The provisions of subparagraphs 35 (a-c) do not apply to documents

                      produced in native format. For documents produced in native format, the

                      parties shall provide written notice to the Receiving Party of any

                      confidentiality designations at the time of production.

VIII. USE OF DESIGNATED QUALCOMM MATERIAL

       36.    Use of Designated QUALCOMM Material By Receiving Party: Unless otherwise

ordered by the Court, or agreed to in writing by Non-Party QUALCOMM, all Designated

QUALCOMM Material, and all information derived therefrom, shall be used by the Receiving

Party only for purposes of this action, and shall not be used in any other way, or for any other
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 22 of 29 PageID #: 1367




purpose, including the acquisition, preparation or prosecution before the Patent office of any

patent, patent application, for drafting or revising patent claims, or in connection with patent

licensing or product development work directly or indirectly intended for commercial purposes

related to the particular technologies or information disclosed in the Designated QUALCOMM

Material. Information contained or reflected in Designated QUALCOMM Material shall not be

disclosed in conversations, presentations by parties or counsel, in court or in other settings that

might reveal Designated QUALCOMM Material, except in accordance with the terms of the

Protective Order or this Supplemental Protective Order. No Designated QUALCOMM Material

shall be transmitted or transported outside of the United States, communicated to any recipient

who is located outside of the United States, or communicated to any recipient who is not a citizen

or lawful permanent resident of the United States for any purpose whatsoever without the express

written permission of QUALCOMM. Nothing in this Supplemental Protective Order shall

prohibit the transmission or communication of Designated QUALCOMM Material between or

among qualified recipients located in the United States who are citizens or lawful permanent

residents of the United States, by hand delivery or, subject to the other requirements of this

Supplemental Protective Order, by telephone, facsimile, or other electronic transmission system,

where, under the circumstances, there is no reasonable likelihood that the transmission will be

intercepted or misused by any person who is not an Authorized Reviewer.

       37.     Use of Designated QUALCOMM Material by Non-Party QUALCOMM: Nothing

in this Supplemental Protective Order shall limit Non-Party QUALCOMM’s use of its own

documents and information, nor shall it prevent Non-Party QUALCOMM from disclosing its own

confidential information, documents or things to any person. Such disclosure shall not affect any

designations made pursuant to the terms of this Supplemental Protective Order, so long as the

disclosure is made in a manner that is reasonably calculated to maintain the confidentiality of the

information.

       38.     Use of Designated QUALCOMM Material at Deposition:                       Non-Party

QUALCOMM shall, on request prior to the deposition, make a searchable electronic copy of the
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 23 of 29 PageID #: 1368




QUALCOMM Source Code available on a stand-alone computer connected to a printer during

depositions of QUALCOMM personnel otherwise permitted access to such Source Code. To the

extent required, the party conducting the deposition may print additional pages of Source Code

printouts to be marked as exhibits at such depositions consistent with other provisions and

limitations of the Protective Order and this Supplemental Protective Order. Except as may be

otherwise ordered by the Court, any person may be examined as a witness at depositions and trial,

and may testify concerning all Designated QUALCOMM Material of which such person has prior

knowledge.

       39.     Use of Designated QUALCOMM Material at Hearing or Trial: The parties will

give Non-Party QUALCOMM prior notice of, and an opportunity to object to, any intended use of

the Designated QUALCOMM Material at any hearing or trial in this case. Said notice shall (a) be

served by facsimile or email on counsel for Non-Party QUALCOMM at least five (5) business

days prior to the hearing or first day of trial, (2) identify the Designated QUALCOMM Material

with specificity while redacting any other Party’s Confidential Business Information and (3)

identify the measures the party intends to rely upon to protect the Designated QUALCOMM

Material when used at any hearing or trial consistent with this Supplemental Protective Order.

This section shall not limit in any way the use of Designated QUALCOMM Material during the

cross-examination of any witness otherwise permitted access to such Designated QUALCOMM

Material, as long as the parties take all necessary steps to protect and maintain the confidentiality

of any such Designated QUALCOMM Material.

IX.    PROSECUTION AND DEVELOPMENT BAR

       40.     Unless otherwise permitted in writing between Producing Party and Receiving

Party, any individual who personally receives, other than on behalf of Producing Party, any

material designated “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or

“QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE

CODE” shall not participate in amending or drafting patent specifications or claims before a Patent

Office of any patent or patent application related to the information disclosed in the Designated
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 24 of 29 PageID #: 1369




QUALCOMM Material, from the time of receipt of such material through the date the individual

person(s) cease to have access to materials designated “QUALCOMM – OUTSIDE

ATTORNEYS’ EYES ONLY” or “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

CONFIDENTIAL SOURCE CODE,” as well as any materials that contain or disclose Designated

QUALCOMM Material. This provision shall not apply to post-grant proceedings, including

without limitation reexamination, covered business method (CBM), inter partes review (IPR) post

grant review (PGR) or opposition proceedings.

       41.     Unless otherwise permitted in writing between Non-Party QUALCOMM and

Receiving Party, any Outside Consultant retained on behalf of Receiving Party who is to be given

access to Non-Party QUALCOMM’s documents, Source Code, or Chip-Level Schematics

designated as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM –

OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” must agree in

writing, using the form in Exhibit B, not to perform hardware or software development work or

product development work directly or indirectly intended for commercial purposes related to the

information disclosed in the Designated QUALCOMM Material, which is not publicly known,

from the time of first receipt of such material through the date the expert consultant ceases to have

access to any material designated “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or

“QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE

CODE,” as well as any materials that contain or disclose Designated QUALCOMM Material.

X.     DESIGNATED QUALCOMM MATERIAL SUBPOENAED OR ORDERED

PRODUCED IN OTHER LITIGATION

       42.     If a Receiving Party is served with a subpoena or a court order that would compel

disclosure of any information, documents or things designated in this action as “QUALCOMM –

OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM –OUTSIDE ATTORNEYS’ EYES

ONLY – CONFIDENTIAL SOURCE CODE,” Receiving Party must notify the Producing Party

and Non-Party QUALCOMM of such information, documents or things, in writing (by fax and

email) promptly, and in no event more than ten (10) calendar days after receiving the subpoena or
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 25 of 29 PageID #: 1370




order. Such notification must include a copy of the subpoena or order. Receiving Party also must

immediately inform, in writing, the party who caused the subpoena or order to issue that some or

all of the material covered by the subpoena or order is subject to this Supplemental Protective

Order and the Protective Order. In addition, the Receiving Party must provide a copy of this

Supplemental Protective Order and the Protective Order promptly to the party in the other action

that caused the subpoena or order to issue. The purpose of imposing these duties is to alert the

interested parties to the existence of this Supplemental Protective Order and the Protective Order,

and to afford the Party whose Designated QUALCOMM Material in this case, is at issue in the
other case, an opportunity to try to protect its confidentiality interests in the court from which the

subpoena or order issued. Producing Party shall bear the burdens and the expenses of seeking

protection in that court of its Designated QUALCOMM Material. Nothing in these provisions

should be construed as authorizing or encouraging any Receiving Party in this action to disobey a

lawful directive from another court.

XI.    UNAUTHORIZED DISCLOSURE OF DESIGNATED QUALCOMM MATERIAL

       43.     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Designated QUALCOMM Material to any person or in any circumstance not authorized under this

Order, the Receiving Party must immediately (a) notify in writing Producing Party and Non-Party

QUALCOMM of the unauthorized disclosures, (b) use its best efforts to retrieve all copies of the

Designated QUALCOMM Material, (c) inform the person or persons to whom unauthorized

disclosures were made of all the terms of this Order, and (d) request such person or persons to
execute the “Acknowledgment and Agreement to Be Bound By Supplemental Protective Order

Governing Confidential Information of Non-Party Qualcomm In This Case” that is attached hereto

as Exhibit A. Nothing in these provisions should be construed as limiting any Producing Party’s

rights to seek remedies for a violation of this Supplemental Protective Order.
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 26 of 29 PageID #: 1371




XII.   DURATION

       44.     Even after the termination of this action, the confidentiality obligations imposed by

this Supplemental Protective Order shall remain in effect following the termination of this action,

or until Non-Party QUALCOMM agrees otherwise in writing or a court order otherwise directs.

XIII. FINAL DISPOSITION

       45.     Unless otherwise ordered or agreed in writing by Producing Party, within sixty (60)

days of the termination of all of this action, whether through settlement or final judgment

(including any and all appeals therefrom), each Receiving Party, including Outside Counsel for
each Receiving Party, will destroy all Designated QUALCOMM Material produced by Non-Party

QUALCOMM or any other Party in this action and will destroy or redact any such Designated

QUALCOMM Material included in work product, pleadings, motion papers, legal memoranda,

correspondence, trial transcripts and trial exhibits admitted into evidence (“derivations”) and all

copies thereof, with the exception of copies stored on back-up tapes or other disaster recovery

media. Within sixty (60) days of the date of settlement or final judgment, each Receiving Party

shall serve Non-Party QUALCOMM with a certification stating that it, including its Outside

Counsel, has complied with its obligations under this paragraph. With respect to any copy of

Designated QUALCOMM Material or derivation thereof that remains on back-up tapes and other

disaster storage media of an Authorized Reviewer(s), neither the Authorized Reviewer(s) nor its

consultants, experts, counsel or other party acting on its behalf shall make copies of any such

information available to any person for any purpose other than backup or disaster recovery unless
compelled by law and, in that event, only after thirty (30) days prior notice to Producing Party or

such shorter period as required by court order, subpoena, or applicable law.

IX.    EFFECTIVE DATE

       46. Plaintiff, Defendant and Non-Party QUALCOMM agree that this Supplemental

Protective Order will be legally binding from the date upon which it is submitted to the Court for

entry, in the form that it is submitted to the Court. The parties acknowledge that this is a reasonable
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 27 of 29 PageID #: 1372




measure to allow for the review of Apple’s Source Code to proceed immediately, even if the Court

has not yet formally entered this Supplemental Protective Order at that time.

     So ORDERED and SIGNED this 19th day of August, 2019.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 28 of 29 PageID #: 1373



                                           EXHIBIT A

  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY SUPPLEMENTAL
    PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION OF
                NON-PARTY QUALCOMM IN THIS CASE



       I, _______________________________________ [print or type full name], state: My

business address is ______________________________________________________;

       1.      My present employer is _____________________________________________;

       2.      My present occupation or job description is _____________________________;

       3.      I have been informed of and have reviewed the Supplemental Protective Order

Governing Discovery from Non-Party QUALCOMM in this case (the “Supplemental Protective

Order”) entered in this case, and understand and agree to abide by its terms. I agree to keep

confidential all information provided to me in the matter of Optis Wireless Technology, LLC v.

Apple, Inc., Case No. 2:19-cv-00066-JRG in the United States District Court, Eastern District of

Texas in accordance with the restrictions in the Supplemental Protective Order, and to be subject

to the authority of that Court in the event of any violation or dispute related to the Supplemental

Protective Order.

       4.      I state under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

                                              _____________________________

                                              [Signature]



Executed On_______________                    _____________________________

                                              [Printed Name]
Case 2:19-cv-00066-JRG Document 59 Filed 08/19/19 Page 29 of 29 PageID #: 1374



                                          EXHIBIT B

 CERTIFICATION OF CONSULTANT RE SUPPLEMENTAL PROTECTIVE ORDER
 GOVERNING CONFIDENTIAL INFORMATION OF NON-PARTY QUALCOMM IN
                           THIS CASE

       I, _______________________________________ [print or type full name], of

_______________________________________ am not an employee of the Party who retained

me or of a competitor of any Party or Non-Party QUALCOMM and will not use any information,

documents, or things that are subject to the Supplemental Protective Order Governing Discovery

From Non-Party QUALCOMM in Optis Wireless Technology, LLC v. Apple, Inc., Case No.

2:19-cv-00066-JRG in the United States District Court, Eastern District of Texas, for any purpose

other than this litigation. I agree not to perform hardware or software development work or

product development work intended for commercial purposes related to the information disclosed

in the Designated QUALCOMM Material, from the time of receipt of such material through and

including the date that I cease to have access to any material designated “QUALCOMM –

OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

ONLY – CONFIDENTIAL SOURCE CODE.”

       I state under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

                                             _____________________________
                                             [Signature]



Executed On_______________                   _____________________________

                                             [Printed Name]
